Citation Nr: 0700371	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  01-03 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
laceration of right thigh, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
fracture, right fibula and tibia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from July 1966 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In February 2004, this appeal was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  Paragraph 3 of the Board's remand order 
required the RO to make all efforts to obtain all of the 
veteran's VA inpatient and outpatient treatment records, if 
any, regarding residuals of the laceration of his right thigh 
and residuals of the fracture of his right fibula and tibia, 
since 2001, and associate those records with the claims 
folder.  If the records were unavailable, the RO was required 
to so indicate as a matter of record.  The Board noted the 
veteran's statement - there is one in the claims folder dated 
in June 2002 --  that he regularly receives treatment at VA 
medical facilities in Greenville, Raleigh, and Durham.  

The claims file contains consultation reports and radiology 
reports from many locations going back to before the claim 
was filed.  The claims file also contains treatment records 
from the Greenville facility from November 2000 to April 2003 
and treatment records from the Durham facility from May 2003 
to June 2006.  But no treatment records in the claims folder 
are identified as from the Raleigh Clinic and there is no 
note that these records were unavailable.  

VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992) (a remand is necessary for 
the purpose of obtaining records within the control of VA).  
Moreover, if remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand by the Board confers on the appellant, as a matter 
of law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

In paragraph 4 of the Board's remand order, the RO was 
instructed to obtain a release of information from the 
veteran and contact his most recent employer, American Fiber 
and Yard, and request a statement from the employer 
concerning the nature of the veteran's termination from 
employment.  The AMC gave the veteran a VA Form 21-4192, 
Request for Employment Information in Connection with Claim 
for Disability Benefits, in July 2004 and February 2005, and 
asked him to have his employer complete the form.  The 
veteran did not return the form to the AMC.  Because the AMC 
did not contact the veteran's former employer, the Board will 
again attempt to obtain the information.

In addition, paragraph 5 of the Board's remand order required 
that the veteran's examination be performed once the 
requested records had been received.  The claims file shows 
that the C&P examination was given in September 2005, but the 
requested medical treatment records were not printed until 
July 2006.  Thus, the claims folder was incomplete at the 
time the examiner reviewed it.  

In any event, the C&P examination report is inadequate for 
several reasons.  First, it did not address some of the 
matters identified in paragraph 5 of the Board's remand 
order.  For example, the examiner was to include in his 
report a full description of the effects of the veteran's 
disability upon his ordinary activity.  Instead, he merely 
provided a conclusion that the veteran would only be able to 
do sedentary work.   There is no detail about what ordinary 
activity has been affected by his disabilities.  In addition, 
the examiner was asked to provide an opinion whether pain 
significantly limits functional ability during flare-ups or 
with extended use.  Instead, he merely stated that pain was a 
limiting factor for functional ability without identifying 
whether that factor is significant or addressing the issue of 
flare-ups or extended use.  Finally, the examiner was to note 
whether the clinical evidence was consistent with the 
severity of the pain and other symptoms reported by the 
veteran.  He failed to address this question at all.  Thus, 
at a minimum, a new examination must be scheduled to address 
these questions.  

But there are other reasons why a new examination is 
necessary.  In the beginning of the examiner's report, he 
discussed the left leg and followed that description with 
details of his examination of a leg.  But it is not clear 
whether he was examining the left leg by mistake, or merely 
making a recording error in identifying the examined leg as 
the left leg.  Regardless, an examination report that is 
clear about having evaluated the correct leg is needed in 
order to decide the issues on appeal.  

In any event, in light of the evidence obtained by the RO 
that was not available to the examiner concerning the 
veteran's diagnosis of severe lumbar stenosis with neurogenic 
claudication, it is necessary to obtain a medical opinion as 
to whether the symptoms experienced by the veteran in his 
right leg are a result of his service-connected disabilities 
or are properly attributable to other non-service connected 
conditions.  Thus, pursuant to 38 C.F.R. § 3.159(c)(4), the 
veteran must be scheduled for an examination.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1.  Assist the appellant in obtaining 
evidence by seeking any missing inpatient 
and outpatient treatment records since 
2001, regarding residuals of the 
laceration of his right thigh and 
residuals of the fracture of his right 
fibula and tibia, at the VA medical 
facilities in Raleigh, Greenville, and 
Durham, North Carolina.  Associate any 
evidence obtained with the claims folder.  
If the records are unavailable, that 
should be indicated in the claims folder.  

2.  Obtain information from the veteran's 
former employer, American Fiber and Yard, 
concerning the veteran's termination from 
employment.

3.  Schedule the veteran for appropriate 
examination(s) to determine the nature and 
extent of the disability resulting from 
the residuals of the laceration of the 
right thigh and from the residuals of the 
fracture of the right fibula and tibia.  
The claims file must be made available to 
each examiner and each examiner's report 
should indicate that it was reviewed.  In 
particular, the examiner should note the 
medical records addressing the condition 
of the veteran's non-service-connected 
severe lumbar spine stenosis with 
neurogenic claudication.  All necessary 
tests should be given and any results from 
such tests should be addressed in the 
examiner's report.  

The examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993). It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner(s) should address the extent 
to which the effects of other nonservice-
connected conditions (e.g., lumbar spine 
stenosis with neurogenic claudication) can 
be distinguished from those of the 
service-connected disabilities.  If that 
is not possible, please provide an 
explanation of why it is not possible. 

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


